UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7210



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VANCE MARCEL GIBSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. William L. Osteen, Dis-
trict Judge. (CR-93-211-6, CA-98-113-1)


Submitted:   May 3, 2001                    Decided:   May 17, 2001


Before WIDENER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Vance Marcel Gibson, Appellant Pro Se. Sandra Jane Hairston, As-
sistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vance Marcel Gibson seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.     Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.*   United States v. Gibson, Nos. CR-93-211-6;

CA-98-113-1 (M.D.N.C. Aug. 10, 2000).      Gibson has also filed a

motion to stay proceedings and remand this case to the district

court so he can amend his § 2255 motion to include an Apprendi

claim.   This motion is denied.   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




     *
       Gibson alleges for the first time in his informal brief that
his sentence is illegal under Apprendi v. New Jersey, 530 U.S. 466
(2000). We recently held in United States v. Sanders,          F.3d
   , 2001 WL 369719 (4th Cir. Apr. 13, 2001) (No. 00-6281), that
the new rule announced in Apprendi is not retroactively applicable
to cases on collateral review. Accordingly, Appellant’s Apprendi
claim is not cognizable.


                                  2